Citation Nr: 1711365	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  15-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear disability.
 
2.  Entitlement to service connection for bilateral hearing loss.
 
3.  Entitlement to service connection for tinnitus.
 
4.  Entitlement to service connection for a neck disability.
 
5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.
 
6.  Entitlement to service connection for a right knee disability.
 
7.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.
 
8.  Entitlement to service connection for a bilateral ankle disability, to include degenerative joint disease.  
 
9.  Entitlement to service connection for a bilateral hip disability, to include degenerative joint disease. 
 
10.  Entitlement to service connection for sleep apnea, to include as secondary to a lumbar strain.
 
11.  Entitlement to service connection for erectile dysfunction.
 
12.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy.
 
13.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.
 
14.  Entitlement to service connection for diabetes mellitus.
 
15.  Entitlement to service connection for bilateral upper extremity radiculopathy, to include as secondary to a neck disability.
 
16.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to lumbar strain. 
 
17.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).
 
18.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and PTSD.
 
19.  Entitlement to service connection for benign prostatic hyperplasia.
 
20.  Entitlement to a total disability rating based on individual unemployability.
 
21.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty for training from August to December 1967 and on active duty from July 1969 to November 1970.
 
This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from decisions of the San Juan, Puerto Rico Regional Office (RO).  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issues of entitlement to service connection for a heart/circulatory disorder, hypertension, and poor vision were raised by the Veteran in a January 2016 correspondence, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  The Board directs that the AOJ provide the Veteran with the appropriate form to submit these new claims.
 
The issues of entitlement to service connection for a neck disability, a bilateral hip disability, bilateral upper and lower extremity peripheral neuropathy, bilateral upper and lower extremity radiculopathy, and sleep apnea and of entitlement to a total disability evaluation based on individual unemployability and to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  An unappealed October 2005 Board decision denied entitlement to service connection for a left ear disability.  The evidence received since the October 2005 Board decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a left ear hearing loss disability.
 
2.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss due to a disease or injury in service, and a bilateral sensorineural hearing loss was not compensably disabling within one year following separation from active duty.
 
3.  The preponderance of the evidence is against finding that the Veteran has tinnitus due to a disease or injury in service.
 
4.  An unappealed November 1996 rating decision denied entitlement to service connection for bilateral  knee disabilities.  The evidence received since the November 1996 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a right knee disability.
 
5.  The evidence received since the November 1996 rating decision regarding the claim of entitlement to service connection for a left knee disability does not relate to an unestablished fact and does not raise a reasonable possibility of substantiating the claim.
 
6.  New and material evidence was submitted within one year of the March 1998 rating decision pertaining to the denial of entitlement to service connection for a right knee disability, and that decision remains pending.
 
7.  The Veteran's right knee disability was incurred in or caused by service.
 
8.  The preponderance of the competent and credible evidence of record weighs against finding that the Veteran has a bilateral ankle disability due to service.
 
9.  The preponderance of the evidence is against finding that the Veteran has erectile dysfunction due to a disease or injury in service.
 
10.  The preponderance of the evidence is against finding that the Veteran has diabetes mellitus due to a disease or injury in service.
 
11.  An unappealed October 2005 Board decision denied entitlement to service connection for an acquired psychiatric disorder.  The evidence received since the October 2005 Board decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder.
 
12.  The Veteran's major depressive disorder is  aggravated by service-connected disabilities.
 
13.  The preponderance of the evidence is against finding that the Veteran has benign prostatic hypertrophy due to a disease or injury in service.
 
 
CONCLUSIONS OF LAW
 
1.  An October 2005 Board decision that denied entitlement to service connection for a left ear disability is final; new and material evidence has been received to reopen the claim of service connection for a left ear hearing loss disability.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).
 
2.  A bilateral hearing loss disability was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).
 
3.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
4.  The November 1996 rating decision that denied entitlement to service connection for a right knee disability is final; new and material evidence has been received to reopen the claim of service connection for a right knee disability.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103 (2016).
 
5.  The November 1996 rating decision that denied entitlement to service connection for a left knee disability is final; evidence received since the November 1996 rating decision is not new and material, and the requirements to reopen the claim of entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 20.1103
 
6.  Resolving reasonable doubt in the Veteran's favor, a right knee disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
7.  A bilateral ankle disability was not incurred or aggravated inservice, and arthritis of the ankles may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 
8.  Erectile dysfunction was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
9.  Diabetes mellitus was not incurred or aggravated inservice, and diabetes mellitus may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 
10.  An October 2005 Board decision that denied entitlement to service connection for an acquired psychiatric disorder is final; new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.
 
11.  Resolving reasonable doubt in the Veteran's favor, major depressive disorder is aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).
 
12.  Benign prostatic hypertrophy was not incurred or aggravated inservice.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Hearing Loss and Tinnitus
 
The Veteran contends that he has bilateral hearing loss and tinnitus which were caused by or had their onset during his military service.  An October 2005 Board decision denied entitlement to service connection for a left ear disability because the Veteran did not have a left ear hearing loss for VA purposes on examination.  This decision was not appealed, and the Board decision is final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.
 
The evidence of record at the time of the last final disallowance of this claim included the Veteran's service treatment records, which showed that in July 1970, the appellant complained of not being able to hear well in his left ear.  There was a large build-up of wax in the ear.  The Veteran's November 1967 entrance examination did not show a hearing loss for VA purposes at enlistment.  38 C.F.R. § 3.385.  An August 1969 examination also found that puretone thresholds did not show a hearing loss for VA purposes. Id.  Finally, the Veteran's November 1970 separation examination found puretone thresholds did not show a hearing loss.  The Veteran did not report any problems on his November 1970 Report of Medical History, and stated that he was in good health.
 
In November 2002, the Veteran's hearing was evaluated, and mild high frequency hearing loss was found in the right ear.  The puretone thresholds in the left ear again were not of sufficient severity to be considered a disability under 38 C.F.R. § 3.385.  The examiner noted that the test results had poor reliability and the speech recognition score could not be given due to the Veteran's inconsistent responses.  The Veteran reported having poor hearing since service.
 
As the October 2005 Board decision is the last final disallowance with respect to the claim to reopen the issue of entitlement to service connection for a left ear hearing loss, the Board must review all of the evidence submitted since that time to determine whether the claim should be reopened and readjudicated on a de novo basis.  
 
Evidence received since October 2005 includes a September 2006 letter from Dr. R.C. stating that the Veteran's hearing impairment was most probably the result of exposure to loud noises during his military service.
 
An August 2011 letter from Dr. N.O.V. stated that "prolonged exposure to noises of high intensity causes permanent damage to the inner structures of the ear, resulting in irreversible hearing loss, and "it is more probable than not that his hearing loss problem is service connected secondary to his exposure to noise while at service; he was an infantry soldier."
 
At a January 2012 VA examination the Veteran was found to have a right ear disability, but his left ear puretone thresholds and speech discrimination scores were of insufficient severity to be considered a disability under 38 C.F.R. § 3.385.  The examiner reviewed the claims file and discussed the Veteran's in-service hearing test scores and the results of the November 2002 examination.  He wrote that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of military service, explaining that there was no evidence of complaints of hearing loss in active service or of any audiological treatment or care for hearing loss soon after release of active service.  The examiner noted that the first evidence of audiological follow up was from 2002, which is 32 years after release of active service.  The examiner also stated that the Veteran did not report any tinnitus in that day's evaluation, but that tinnitus was at least as likely as not a symptom associated with his hearing loss.
 
A December 2014 letter from Dr. C.M.Q. stated that the Veteran complained of tinnitus and hearing loss secondary to high noises during military operations.
 
The Veteran also attended a VA examination in May 2015.  Again, puretone threshold and speech discrimination results were not of sufficient severity to establish a hearing loss disability in the left ear.  38 C.F.R. § 3.385.  The examiner reviewed the claims file, and stated that it was not at least as likely as not that the Veteran's hearing loss was related to his service.  The examiner explained that there was no evidence of a hearing loss in active service or soon after service, and the November 1970 separation showed normal hearing at all frequencies in both ears.  The examiner also stated that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss and that it was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner wrote that there was no evidence of any complaints of tinnitus in service or soon after release from service, and that the Veteran was now 68 years old, and that "tinnitus could be the result of a natural aging process, to hereditary factors, to post-service noise exposure, to post-service hearing loss, or to a combination of all these factors."
 
The Veteran's treatment records also show complaints of hearing difficulties.  At a February 2014 hearing evaluation, the Veteran reported having difficulty understanding conversations and having been exposed to noise in the National Guard.  He reported constant ringing in his right ear.  Speech discrimination scores were  80 percent in the right ear and 100 percent in the left ear.  The speech discrimination word list used was not specified.  Puretone threshold findings in February 2014 did show 40 decibels at 1000 Hertz in the left ear, and thus at this time, the hearing test results did meet the criteria for a left ear hearing loss disability in the left ear.  38 C.F.R. § 3.385.  In January 2016, the Veteran complained of hearing loss and tinnitus in the right ear for many years and stated that he did not recall the onset of the symptoms or the circumstances of the onset.  Audiometric testing found puretone thresholds and speech discrimination scores which indicated a right ear hearing loss disability, but were not of sufficient severity for the left ear to be considered a disability under 38 C.F.R. § 3.385.  
 
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 
 
The Board finds that there is adequate evidence of record to warrant reopening the claim of entitlement to service connection for a left ear disability.  At the time of the October 2005 denial, the Veteran was not shown to have a current left ear hearing loss disability, and there was no evidence of a nexus between any current disability and service.  The Veteran has submitted written letters from private physicians supporting his contention that his hearing loss is related to service, and a February 2014 hearing test showed current disability hearing loss in the left ear.  The additional evidence is therefore found to be new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
The Board now looks at the merits of the claim, and after reviewing the evidence of record the Board finds that the preponderance of the evidence is against finding that service connection for a bilateral hearing loss is warranted.
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Sensorineural hearing loss may be presumed to have been incurred inservice if the disorder was compensably disabling within a year of a veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.
 
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).
 
In this case, while the Veteran clearly has a right ear hearing loss disability, the majority of the medical evidence indicates that the Veteran does not have left ear hearing loss of sufficient severity to be considered a disability under 38 C.F.R. § 3.385.  The audiometric results found on examination in January 2012, May 2015, and January 2016 did not show left ear puretone thresholds or speech recognition scores that met the criteria for a VA disability.  38 C.F.R. § 3.385.  Although the finding of a single puretone threshold of 40 decibels at 1000 Hertz in February 2014 would meet the definition for a hearing loss disability under 38 C.F.R. § 3.385, even if the Board accepted that the Veteran has current hearing loss disabilities in both the right and left ears, the weight of the most probative evidence is against finding that the Veteran's hearing loss in either ear is related to his service.
 
There are medical opinions of record which weigh both for and against the Veteran's claims.  When evaluating medical opinions it is the province of the Board to weigh the evidence and decide where to give credit and where to withhold the same, and in so doing, to also accept certain medical opinions over others.  See Evans v. West, 12 Vet. App. 22, 30 (1999).  The Board cannot make its own independent medical determinations, and there must be plausible reasons for favoring one opinion over another.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).
 
Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).
 
The most probative evidence of record are the medical opinions provided by the January 2012 and May 2015 VA examiners.  These opinions were provided by qualified audiologists, specialists in hearing loss, who reviewed the claims file and performed in-person examinations of the Veteran.  Both examiners considered the Veteran's lay assertions regarding inservice acoustic trauma, but found that it was less likely than not that the hearing loss was related to his service,  Each examiner provided adequate rationale for their findings.  The Board finds these medical opinions to be the most probative evidence of record, and they are assigned high probative weight.  See Prejean, 13 Vet. App. 444; Guerrieri, 4 Vet. App. at 470-71.
 
The Veteran has submitted letters in favor of his claim, including the September 2006 letter from Dr. R.C. and the August 2011 letter from Dr. N.O.V. which stated that the appellant's hearing impairment was the result of noise exposure during military service.  These physicians are internal medicine specialists and a general practitioner.  There is no evidence that either physician is trained in audiology or specializes in ear disabilities.  Neither physician had access to the claims file or was aware of the details of the Veteran's military service or his full medical history.  The September 2006 letter appears to primarily rely only on the Veteran's assertions regarding his medical history and current conditions.  There is no indication that a physical examination was performed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-1 (2008).  The Board finds that these letters are greatly outweighed by the more probative January 2012 and May 2015 VA examination reports.
 
A December 2014 letter was also received letter from Dr. C.M.Q. stating that the Veteran complained of tinnitus and hearing loss secondary to high noises during military operations.  This letter, however, contained absolutely no rationale for its findings.  Further, there is no indication that the examiner was fully informed of the Veteran's military service or medical history, or that the examining physician was a specialist in audiology or hearing disorders.  The Board therefore assigns this letter very low probative weight.  Prejean, 13 Vet. App. 444; Guerrieri, 4 Vet. App. at 470-71.
 
The Board further notes that the current case is distinguishable from that of Hensley v. Brown, which found "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley, 5 Vet. App. at 160.  In Hensley, the veteran's audiometric test results showed significant worsening in both ears on nearly every frequency during service, even if not to a degree that would be compensable under 38 C.F.R. § 3.385.  Hensley, 5 Vet. App. at 156-57.  In the instant case, the Veteran's service treatment records contain no evidence of a worsening in hearing ability in either ear at the time of his 1970 separation, and there is no evidence of record that the Veteran had any significant deterioration in hearing over the course of his service.  The Veteran's one complaint of hearing difficulty in July 1970 was found to be attributable to a large build-up of wax, which was removed.  
 
The preponderance of the evidence also weighs against finding that the Veteran's current tinnitus is related to service.  As was discussed above, although a December 2014 from Dr. C.M.Q. was submitted stating that the Veteran complained of tinnitus secondary to high noises during military operations, this opinion is assigned very low probative weight, and is greatly outweighed by the January 2012 and May 2015 VA examiner's opinions.  Prejean; Guerrieri, 4 Vet. App. at 470-71.  The May 2015 examination opinion clearly explained that the Veteran's tinnitus "could be the result of a natural aging process, to hereditary factors, to post-service noise exposure, to post-service hearing loss, or to a combination of all these factors."  The Board finds this to be the most probative opinion regarding the etiology of the Veteran's tinnitus.
 
The Veteran is competent to describe events that occurred during military service such as exposure to rifle noise and any symptomatology regarding his perceived hearing difficulties, including ringing in his ears.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  As a lay person, the Veteran is not, however, competent to provide a medical diagnosis of hearing loss in service, as such requires medical testing, or to determine the etiology of any such hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Hearing loss and tinnitus can have many causes, and whether the loud noises the Veteran was exposed to in service are in any way related to his current hearing loss or tinnitus requires clinical medical testing and medical expertise to determine.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  The most probative opinion on these points, therefore, are the VA medical opinions provided by qualified VA audiologists.  Furthermore, the Veteran has not asserted that he experienced tinnitus while in service or that he has continuously had these symptoms from the time of service to the present.
 
The Board also notes that there is no basis to grant service connection for hearing loss on a presumptive basis, as there is no evidence that hearing loss manifested to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The earliest medical evidence of a hearing loss disability in either ear, pursuant to 38 C.F.R. § 3.385, is from 2002, which is approximately 32 years after separation from service.
 
For the foregoing reasons, the Board finds that the preponderance of the evidence demonstrates that the Veteran's ear hearing loss and tinnitus are not related to his active service.  Thus, the Board concludes that service connection is not warranted for either disability.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims.  See 38 U.S.C.A. § 5107 (b).  Accordingly, the claims of entitlement to service connection for right and left ear hearing loss and tinnitus are denied.
 
Knee Disabilities
 
The Veteran contends that he has right and left knee disorders manifested by pain which began in service and has been present since.  The Veteran first submitted a claim of entitlement to service connection for bilateral knee disabilities in July 1996.  
 
The Veteran's service treatment records showed that in September 1969, the appellant fell off of a helicopter at an airfield.  He was treated for right knee trauma and marked pain.  He was judged to have a questionable chip fracture of the tibia.  X-rays were taken, but were negative.  The Veteran's November 1970 separation examination found normal lower extremities.  The Veteran did not report any medical problems at the time.
 
The Veteran's private treatment records show that in August 1991, he received treatment for right knee pain.  At a September 1996 VA examination, the Veteran reported falling from a helicopter in 1970.  Physical examination found mild crepitus, and he was diagnosed with bilateral knee degenerative joint disease.
 
In a November 1996 rating decision entitlement to service connection for right and left knee disabilities was denied on the basis that although the Veteran had current diagnoses of left and right knee disabilities, there was no evidence that demonstrated a relationship between any knee disability and service.  The Veteran did not appeal or submit any evidence within one year of notice of the November 1996 rating decision.  Therefore, this rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.
 
As will be discussed further below, since the November 1996 rating decision, the Veteran has submitted private medical opinions relating to the question of whether a nexus exists between his right knee disability and service.  March 1999, September 2006, and August 2011 private physicians' letters state that the Veteran's right knee disability is related to his in-service helicopter accident.  As this evidence relates to an unsubstantiated element of the claim and raises a reasonable possibility of substantiating the claim, the additional evidence is new and material, and the claim of entitlement to service connection for a right knee disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
The Veteran submitted a new claim of entitlement to service connection for a right knee disability in October 1997.  On March 25, 1998, a rating decision was issued which denied entitlement to service connection for a right knee disorder on the basis that although there was right knee treatment in service, there was no permanent residual or chronic disability subject to service connection shown by medical evidence.  
 
On March 25, 1999, the Veteran submitted a letter from physician C.V. supporting his claim for service connection for a right knee disability.  The letter stated that the Veteran's right knee had osteoarthritis caused by trauma in military service which affected the articulation and directly triggered the development of the osteoarthritis.  He noted that the left knee, which did not experience such trauma, did not present with the degenerative changes present in the right knee.  The Board notes that although the March 1999 letter is in Spanish and an English-language translation has not been added to the record, this error is harmless, as the claim of entitlement to service connection for a right knee disability is being granted in its entirely.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless).
 
Under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period of a rating decision without consideration in that decision, will be considered as having been filed in connection with the claim which was pending.  In other words, if new and material evidence was received within one year of last final disallowance of a claim, that claim is to be readjudicated.  In light of this regulation the Board finds that the Veteran did submit new and material evidence-the March 1999 private physician's letter-within one year of the March 1998 rating decision, and that the March 1998 rating decision has remained pending from that date to the present.  38 C.F.R. § 3.156(b).
 
The additional evidence of record pertaining to the right knee includes VA treatment records which show frequent complaints of right knee pain, use of a cane for ambulation, and occasional physical therapy.  In January 2003, the Veteran reported having chronic right knee pain for the past 20 years.  He was diagnosed with right chondromalacia patella.  An April 2012 MRI of the right knee showed osteoarthritis, meniscal degeneration, and other structural abnormalities.  In June 2012, the appellant underwent surgical repair of the tendinous tissue, synovium, and cartilage.
 
The Veteran attended a VA examination in June 2000 conducted by a physician.  The physician examiner diagnosed right knee arthritis.  He found edema of the left knee, but noted negative musculoskeletal findings for the left knee.  The examiner stated that there was no evidence of treatment for a left knee condition in service and a September 1996 bone scan showed normal left knee.  The examiner stated that the Veteran's right knee was treated in service, but that the 1969 X-rays were negative, and there was no complaint of knee pain at the Veteran's separation from service.  The June 2000 VA examiner also noted that February 1998 X-rays of the right knee showed early degenerative osteoarthritis, and that it was his opinion that the current right knee disability was not related to the Veteran's trauma sustained in 1969 after falling from a helicopter.  The June 2000 examiner also wrote that even if left knee X-rays had found positive results, it would not be related to service due to the absence of in-service treatment and the normal 1996 bone scan.
 
A September 2006 letter from private physician R.C. stated that the Veteran had an accident falling from a helicopter, which injured his right knee, causing a "questionable chip fracture of the tibia."  The examiner wrote that this was "observed on simple x-rays" and that the Veteran "was discharged still having knee pain, as stated on his military record."  She opined that the Veteran's right knee condition started as a consequence of his military service training and the trauma shown on his service record.
 
The Veteran has also submitted an August 2011 letter from Dr. N.O.V. stating that the appellant injured his back, neck, and right knee as a result of a fall from a helicopter in active service and a December 2014 letter from Dr. C.M.Q. stating that the Veteran has instability radiating to his hips, knees, and ankles.
 
The Board finds that although the VA examiner's opinion weighs against the claim, affording the Veteran the benefit of the doubt, the medical evidence is at least in equipoise regarding whether his current right knee disability was caused by his in-service injury.  The Veteran has a current disability, which has been related by medical evidence to a verified in-service injury, and service connection for a right knee disability is warranted.  Wise v. Shinseki, 26 Vet.App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").
 
The Veteran has not, however, submitted new and material evidence relating to whether a left knee disability is related to his service, and this claim may not be reopened.  Id.  At the time of the November 1996 rating decision, it was already established that the Veteran experienced a helicopter accident in service and that in 1996 he had a current diagnosis of left knee degenerative joint disease.  In 1996, however, the evidence failed to show a relationship between a current disability and service.  
 
Since the last prior denial, the Veteran has not submitted new and material medical evidence relating to this claim.  The private physician's letters submitted contain nexus statements for only the right knee, but not the left knee.  The December 2014 letter from Dr. C.M.Q. stated that the Veteran had instability in both knees, and bilateral knee osteoarthrosis and degenerative joint disease.  Dr. C.M.Q did not provide a nexus opinion.  The June 2000 VA examination did not find a current diagnosis of a left knee disability or any relationship between any left knee disorder and service.  This evidence is therefore either cumulative of the evidence already of record or it weighs against the Veteran's claim.  These records do not relate to any unestablished fact necessary to substantiate the claim, such as the incurrence of a left knee injury service, compensably disabling left knee arthritis within one year of separation from active duty, or a relationship between any current left knee disorder and his service.
 
None of the evidence received since the November 1996 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a left knee disability.  In the absence of any evidence which could be construed as new and material with regard to the claim for service connection for a left knee disability, the Board has no basis upon which to reopen the claim.  Thus, the evidence received since November 1996 is not new and material, and the requirements have not been met to reopen the claim of entitlement to service connection for a left knee disability.  38 C.F.R. § 3.156.  
 
Bilateral Ankle Disability 
 
The Veteran has also submitted a claim for a bilateral ankle disability.  In his July 2015 notice of disagreement, the Veteran wrote that his ankle disabilities were secondary to his service-connected disorders.
 
The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).
 
In this case, the preponderance of the medical evidence of record is against finding that the Veteran has a current bilateral ankle disability.  He has not submitted any statements or testimony indicating what type of ankle disability he has other than to indicate that it is secondary to his back disability.  There is no evidence in the Veteran's service treatment records of any ankle complaints or treatment.  The Veteran denied any lameness, arthritis, or joint trouble on his November 1970 Report of Medical History.  The Veteran's November 1970 separation examination found normal feet and lower extremities.
 
The Veteran's extensive VA and private treatment records do not contain any record of complaints or treatment of an ankle disorder, nor has he been given any diagnoses pertaining to the ankles.  While the December 2014 private letter from Dr. C.M.Q. stated that the Veteran had instability caused by his lumbar spine disability which radiated to his hips, knees, and ankles and lists degenerative joint disease of the hips, knees, and ankles in his problem list, this letter is primarily a retelling of the Veteran's own assertions to the examiner.  There is no indication that the private physician performed a physical examination or performed any tests which would confirm the presence of degenerative joint disease in the ankles.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  These assertions are also completely inconsistent with the Veteran's VA treatment records which show extensive complaints and treatment, including physical therapy, for many other orthopedic disorders, but no ankle disability is found.  The Board therefore finds that the December 2014 private physician's letter carries no probative weight towards the current claim.
 
The law specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Federal statutes only permit compensation for disabilities existing on and after the date of application for such disorders.  Id.  In the absence of proof of the presently claimed disability, there can be no valid claim.  As the preponderance of the medical evidence shows that the Veteran does not have a current right or left ankle disability, there is no valid claim for service connection.  Id.
 
The only evidence indicating that the appellant may currently have a bilateral ankle disability lies within the claim of the Veteran himself.  To the extent that this assertion is meant to establish a current diagnosis, such evidence provides no basis for allowance of the claim.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge such as symptoms of pain.  Questions of medical diagnosis not capable of lay observation or sensory perception remain within the province of medical professionals.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As a layperson without the appropriate medical training or expertise, the Veteran is not competent to render a probative opinion on such a complex medical matter, and the assertion in this instance holds no medical value.
 
Hence, the claim of entitlement to service connection for a bilateral ankle disability is denied.  In reaching this decision the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).
 
Diabetes mellitus and erectile dysfunction

The Veteran claims entitlement to service connection for diabetes mellitus and erectile dysfunction.  The evidence shows that he has these disabilities.  There is, however, absolutely no evidence linking either to his military service.
 
The Veteran has not provided any information, statements, or testimony indicating why he believes that service connection for diabetes mellitus and/or erectile dysfunction is warranted.  He has not indicated that he believes it to be related to any specific incident in service or secondary to any service-connected disability.  While the Veteran served during the Vietnam era, there is no evidence that he served, at any time, in the Republic of Vietnam, nor has he asserted that he did.  Thus, consideration of the presumption of exposure to herbicides is not applicable.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307.

In this case , there is absolutely no evidence of record which indicates any causal connection between either erectile dysfunction or diabetes mellitus and his service, including in the Veteran's own lay statements.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
The weight of the evidence of record preponderates against finding that either of these disorders is related in any way to his active duty service.  As such, these claims are denied.

In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).
 

Acquired Psychiatric Disorder
 
The Veteran contends that he has an acquired psychiatric disorder that is related to his service or his service-connected disabilities.  Entitlement to service connection for dysthymia was denied in a November 1996 rating decision.  That decision found that entitlement to service connection for a nervous condition was not warranted because there was no record of treatment in service for a nervous condition and the evidence indicated that the Veteran's psychiatric disorder began after he had injured his back postservice in 1986.  The Veteran did not appeal or submit new and material evidence within one year of notice of the November 1996 rating decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105(c).
 
A claim of entitlement to service connection for dysthymia was again denied in a March 1998 rating decision because the evidence preponderated against finding a direct nexus between the Veteran's current psychiatric treatment and service.  The Veteran appealed and in October 2005 entitlement to service connection for an acquired psychiatric disorder was denied by the Board.  The Board's decision was not appealed, and it is final.  38 U.S.C.A. § 7104 (b); 38 C.F.R. § 20.1100.
 
The evidence of record at the time of the October 2005 Board decision included an August 1995 private psychiatric evaluation which diagnosed the Veteran with schizophrenia with paranoid features, an August 1996 VA psychiatric examination which diagnosed the Veteran with dysthymia; and a September 1997 psychiatric evaluation which noted that the Veteran reported that his nerves began to bother him while serving in the military when his father suddenly fell ill and died.  The psychiatrist stated that the Veteran's nostalgic thoughts while in service, added to the problems of a Spanish speaking man in an English language environment, and the normal hardships associated with living a military life "may have probably provoked the beginning of all his actual emotional troubles."  
 
A letter from the Veteran's former spouse stated that during their marriage from 1989 to 1996, the appellant would speak to himself and his father, and displayed other aggressive psychiatric symptoms.  She stated that she felt the root of the Veteran's problem was from the death of his father.
 
A December 1997 letter from Dr. C.N. stated that the Veteran had begun to present symptoms of mental dysfunction as a result of the loss of his father and that the disorder increased during his service as a result of a later back injury.
 
The Veteran attended a VA examination in April 2005.  He was diagnosed with dysthymia, and the examiner noted that the appellant's prior psychiatric treatment found his mental health to be a direct emotional reaction to his father's death and that it worsened during military service.  The examiner also wrote that the Veteran had been given a hardship discharge from service due to his father's death, but there was no evidence of psychiatric treatment in service.  The examiner concluded that the Veteran's current neuropsychiatric condition was not caused by or due to his military service.
 
The Veteran submitted the current claim on appeal in March 2011.  A May 2011 rating decision denied entitlement to service connection for a major depressive disorder.  The decision stated that new VA treatment records were reviewed, which showed a current diagnosis of major depressive disorder, but did not show that the condition began in or was caused by military service.  There was therefore no new and material evidence, and the claim remained denied.
 
The Board has reviewed all of the evidence obtained since the October 2005 denial and finds that this evidence relates to an unestablished fact necessary to substantiate the claim.  Hence, this claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).
 
Since the last prior denial, the Veteran's VA treatment records show regular treatment for major depressive disorder.  In September 2010, the Veteran reported decreased motivation, crying spells, and other depressive symptoms.  In June 2014, he reported low self-esteem due to his medical conditions, and in October 2015, he  reported that his major stressor was chronic pain.
 
An August 2011 letter from Dr. N.O.V. stated that the Veteran's chronic pain markedly restricted his activities and led to frustration, sadness, and crying spells.  She wrote that it was "more probably than not that his nervous condition is service connected due to his musculoskeletal problems."
 
The Veteran attended a VA examination in December 2014 with a clinical psychologist who reviewed the claims file and performed an in-person examination.  The Veteran reported that he was trained as an infantryman, but was given a "hardship" discharge when his father died.  He denied any disciplinary problems in service.  He stated that he began psychiatric treatment around 25 years earlier.
He diagnosed the Veteran with unspecified depressive disorder, and the examiner stated that it was less likely than not related to his service.  The examiner noted that the service treatment records were silent for any mental health referrals or treatment, and that his depression was most probably due to situational factors, as well as due to chondromalacia patella which made ambulation very difficult and required the use of braces and crutches.  The examiner referred to psychiatric treatment notes from September 2010 and June 2014, at which the Veteran reported depressive symptoms arising recently as a result of the loss of his mother and after a transient ischemic attack.  The examiner also noted reviewing the August 2011 letter from Dr. N.O.V., but found that Dr. N.O.V. was a general practitioner, and not a psychiatrist or psychologist, and is not qualified to evaluate or diagnose mental health disorders.
 
A December 2014 letter from Dr. C.M.Q. stated that the Veteran had nervousness, anxiety, irritability, and other psychiatric symptoms.  Dr. C.M.Q. stated that the Veteran's psychiatric disorder was more probable than not secondary to his military performance.  Dr. C.M.Q. provided no rationale for this finding.
 
The Veteran also attended a VA PTSD examination in June 2015 with a psychiatrist who reviewed the claims file and examined the appellant.  The Veteran reported that he had a helicopter accident in service and that he had a hardship discharge due to his father's death.  The examining psychiatrist found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, but that he did have a diagnosis of unspecified depressive disorder.
 
After reviewing all of the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds that it is as likely as not that a major depressive disorder is aggravated, at least in part, by the pain from his service-connected right knee and lumbar spine disabilities.
 
Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id; see 38 C.F.R. § 3.310(b).
 
In this case, the December 2014 VA examiner stated that the Veteran's depressive disorder, while not related to service, was most probably due to situational factors and to his chondromalacia patella which made ambulation difficult and painful.  The Veteran's VA treatment records support this finding.  They note that pain and physical limitations were major stressors for the appellant.  This conclusion is not directly contradicted by any of the other medical evidence of record.  The Board therefore accepts that the Veteran has a current diagnosis of major depressive disorder, which has been found by competent medical evidence to be linked to a service-connected disability; service connection for major depressive disorder is warranted.  38 C.F.R. § 3.310(a).

Benign Prostatic Hyperplasia
 
The Veteran claims entitlement to service connection for benign prostate hyperplasia.  As he was diagnosed with a prostate disorder in November 2015, the Board finds that he suffers from a current prostate disability.  There is not, however, any competent evidence linking that disorder, benign prostatic hyperplasia, to any incident, injury, or disease in service.  The Veteran has not provided any written statements explaining why he believes his benign prostatic hyperplasia to be related to service.  He has not indicated that he believes benign prostatic hyperplasia to be related to any specific incident in service, and there is absolutely no evidence of record connecting benign prostatic hyperplasia to any incident in service.  The December 2014 letter from Dr. C.M.Q. noted the Veteran's bladder symptoms, but he did not provide any opinion addressing their etiology or any relationship to service.
 
As discussed above, establishing service connection requires evidence of a current disability, an in-service disease or injury, and a nexus between the current disability and the in-service event.  38 U.S.C.A. § 1110.  Here, while the Veteran has a current diagnosis of benign prostatic hyperplasia, there is absolutely no evidence of record which indicates any causal connection between benign prostatic hyperplasia and service to include the appellant's own lay statements.  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993).
 
The weight of the evidence of record preponderates against finding that the Veteran's benign prostatic hyperplasia is related to his active duty service.  The appeal is denied.  The Board has again considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the claim, and that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b).
 
 
ORDER
 
New and material evidence having been submitted, the claim of entitlement to service connection for a left ear hearing loss disability is reopened.
 
Entitlement to service connection for left and right ear hearing loss is denied.
 
Entitlement to service connection for tinnitus is denied.
 
New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disability is reopened.
 
Entitlement to service connection for a right knee disability is granted.

New and material evidence has not been received sufficient to reopen the previously denied claim of entitlement to service connection for a left knee disability.  The appeal is denied.

Entitlement to service connection for a bilateral ankle disability is denied.
 
Entitlement to service connection for diabetes mellitus is denied.
 
Entitlement to service connection for erectile dysfunction is denied.
 
New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.
 
Entitlement to service connection for a major depressive disorder is granted.
 
Entitlement to service connection for benign prostatic hyperplasia is denied.
 
 
REMAND
 
Neck Disability
 
The Veteran contends that he has a neck disability that is related to his active service.  Postservice  records show that in December 2010, he was found to have a small central disc herniation at C3-C4 and bulging discs at C5-C6 and C6-C7.
 
The Veteran has also submitted an August 2011 letter from Dr. N.O.V. stating that the appellant injured his neck as a result of a fall from a helicopter in active service.  She wrote that "Besides direct trauma to his knee impact to his back causes stress at entire column area with chronic inflammatory problems and subsequent degenerative changes.  This causes bad posture loss of correct alignment and loss of curvature of cervical thoracic and lumbar lordosis putting more weight in one side of the vertebra than the other causing disc bulging and herniation, also problems of radiculopathy or neuropathy.  Weight bearing problems are also present due to his right knee trauma."
 
A December 2014 letter from Dr. C.M.Q. stated that the Veteran presented with neck and back pain which radiated to his lower extremities.  He diagnosed the Veteran with cervical spine pain and chronic myositis.  He wrote that the Veteran's musculoskeletal disorders were more probably than not secondary to his military service.  He did not, however, provide any rationale for this finding.
 
The Board finds that while the August 2011 and December 2014 physicians did not have access to the Veteran's medical records or service treatment records, and therefore it is unclear whether they made their findings based on an accurate understanding of his military history or current medical condition, the letters do indicate that there may be a relationship between a current cervical spine disability and the Veteran's in-service helicopter accident.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board therefore remands this issue in order to provide the Veteran with a VA examination to address the relationship between a current neck disability and service.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i).
 
Upper and Lower Extremity Neuropathy and Radiculopathy and Bilateral Hip Disability
 
In his July 2015 notice of disagreement, the Veteran wrote that he had upper extremity neuropathy secondary to service-connected conditions.  The Veteran's VA treatment records show several complaints of radiating pain into his arms, legs, and hips which has been associated with his lower back disability.  In December 2010, the Veteran reported right upper limb spasms, but there was no electrodiagnostic evidence of right arm radiculopathy.  In April 2011, the Veteran reported radiating lower back pain and right hip pain.  He was diagnosed with decreased lumbar lordosis, with lumbar paraspinal, spinous processes, right sciatic notch, and right inguinal area.  The Veteran was noted to have lower back pain that radiated to his right thigh.  

At several physical therapy sessions in 2015, the Veteran reported that lower back pain radiated to his lower extremities.  At a December 2014 pain rehabilitation evaluation he was noted to have neuropathic pain, and at a December 2014 pain clinic examination the Veteran reported tingling in his hands and legs, and he was found to have neuropathic pain in the arms and legs.  A December 2014 letter from Dr. C.M.Q. stated that the Veteran presented with peripheral neuropathy of the upper and lower limbs and degenerative joint disease of the hips.  The Veteran underwent a right total hip replacement due to osteoarthritis in July 2016. 
 
Although the Veteran's January 2016 VA examination for the lumbar spine did not find any radicular pain or neurologic abnormalities, there is ample evidence that the appellant has complained on numerous occasions of radiating pain, tingling, and numbness.  Therefore, he may have associated neurological symptoms due to his service-connected lumbar spine disability, or a distinct lower extremity disability which is secondary to his lumbar spine disability.  See 38 C.F.R. § 4.71a, Note (1) (2015) (Any objective neurologic abnormalities associated with a spinal disability are evaluated separately under an appropriate diagnostic code.).  As the Veteran has not been seen for a VA examination to specifically address these claims, the issues are remanded in order to afford the Veteran a VA examination prior to further adjudication.  See McLendon, 20 Vet. App. 79.
 
Sleep Apnea
 
The Veteran claims entitlement to service connection for sleep apnea.  In June 2015 he was diagnosed with obstructive sleep apnea.  Following a January 2016 VA examination the examiner discussed the impact of the Veteran's sleep apnea on his ability to perform activities of daily living and stated that the condition was less likely than not proximately due to or the result of the Veteran's service-connected conditions, because the medical literature did not support that an etiologic nexus existed between lumbar strain or migraine headaches and sleep apnea.  

Citing treatise evidence alone, without discussing this Veteran's specific condition and its etiology, provides an insufficient rationale for a medical opinion regarding the relationship between the Veteran's sleep apnea and his service-connected disabilities.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996), citing Beausoleil v. Brown, 8 Vet.App. 459, 463 (1996).  The examiner also did not opine whether sleep apnea was directly related to the claimant's military service.  The Board therefore remands this issue in order to obtain an addendum medical opinion to address these questions more thoroughly.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
 
Individual unemployability and Automobile and Adaptive Equipment
 
The issues of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and to automobile and adaptive equipment or adaptive equipment only are inextricably intertwined with the remanded issues above and further adjudication on these issues must be deferred until such development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
 
1.  Obtain all outstanding, pertinent treatment records from the VA San Juan Medical Center since February 2016.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, schedule the Veteran for a VA orthopedic examination to consider the nature and etiology of any diagnosed neck or hip disability.  The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  After a thorough examination of the Veteran and review of all pertinent medical records, the examiner is asked to address the following:
 
a)  Identify all cervical and hip disorders in light of all the medical and lay evidence dated both prior to and since the filing of the claim.  Discuss the December 2010 diagnosis of a central cervical disc herniation and complaints of chronic cervical pain, and his Veteran's reports of lower extremity pain, tingling, and numbness; and his diagnosis of bilateral hip degenerative joint disease.
 
b) For every diagnosis found, is it as likely as not (that is, a probability of 50 percent or greater) that the disorder had its origin in service or is in any way related to the Veteran's active service, including due to his documented fall from a helicopter in 1969?  
 
Discuss the Veteran's assertions that when he injured his lower back in 1969, he also experienced neck pain and other symptoms.  Also discuss the December 2014 letter from Dr. C.M.Q stating that the Veteran had cervical spine pain and chronic myositis which were more likely than not related to his military service.
 
c) For every diagnosed cervical and hip disorder, state whether it is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected lumbar spine and right knee disabilities.
 
Discuss the August 2011 letter from Dr. N.O.V. stating that the Veteran injured his neck during an inservice fall from a helicopter causing chronic back problems, which resulted in bad posture, incorrect spinal alignment, and an abnormal cervical curvature.
 
A complete rationale should accompany any opinion provided.  If the examiner cannot provide any requested opinion, he/she must affirm that all procurable data was fully considered and a rationale must be provided for why an opinion cannot be rendered. 
 
3.  Schedule the Veteran for a VA neurological examination to consider the nature and etiology of any neurological disabilities secondary to the appellant's service-connected lumbar spine disability or his claimed neck disability.  The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, including an EMG if necessary, the examiner is asked to address the following:
 
a)  Identify all bilateral upper and lower extremity disorders, including any peripheral neuropathy, radiculopathy, or other disability of the legs or hips.  In identifying all current disorders consider medical and lay evidence dated both prior to and since the filing of the claim.  
 
Please discuss the Veteran's reports of having lower extremity pain, tingling, and numbness, and the December 2014 VA treatment records noting neuropathic pain in the arms and legs.
 
If the Veteran is not diagnosed with peripheral neuropathy/neuropathic pain, discuss the likely other causes of his claimed symptoms of extremity pain, tingling, and numbness.
 
b)  For every diagnosed upper and lower extremity disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service.  
 
c)  For every diagnosed lower extremity disorder, state whether it is at least as likely as not that the disorder is a neurological manifestation of the Veteran's service-connected lumbar spine disability?  If not, is it at least as likely as not that the disorder is a separate disability which was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his service-connected lumbar spine disability.
 
d) For every diagnosed upper extremity disorder, state whether it is a neurological manifestation of the Veteran's neck disability?  If not, is it at least as likely as not that the disorder is a separate disorder which is at least as likely as not that the disorder was (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by his neck disability.
 
If the examiner cannot provide the requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 
 
4.  Request an addendum medical opinion from the VA examiner who performed the January 2016 examination for sleep apnea.  If that examiner is not available, forward the request to a similarly qualified examiner to address the questions below.  The examiner must be provided access to all files in Virtual VA and VBMS, and he/she must specify in the examination report that these files have been reviewed.  After reviewing the claims file, the examiner is asked to address the following:
 
a)  Is the Veteran's sleep apnea at least as likely as not (i.e., there is a 50 percent or greater probability) related in any way to his military service?
 
b)  Is it at least as likely as not that sleep apnea is (i) caused or (ii) aggravated (permanently worsened beyond the natural progression) by either the claimant's service-connected lumbar spine disability, migraine headaches, right knee disability, major depressive disorder, or a combination of these disorders?
 
The examiner is advised that citing treatise evidence alone, without discussing this Veteran's specific disorder and its etiology, is insufficient rationale for a medical opinion regarding the relationship between the appellant's sleep apnea and his service-connected disabilities.  Please discuss how this Veteran's specific disabilities and symptoms do or do not impact his diagnosed sleep apnea.
 
If the examiner cannot provide the requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 
 
5.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).
 
6.  After the development requested has been completed, conduct any further development indicated, including any additional development deemed warranted pertaining to the claims of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and to automobile and adaptive equipment or adaptive equipment only.  Ensure that the examiners documented consideration of all relevant records in Virtual VA or VBMS and that all medical reports and opinions are in compliance with the directives of this remand.  If any report is deficient in any manner, implement corrective procedures.
 
7.  Thereafter, readjudicate the issues.  If any benefit is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


